DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/02/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-182350 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference character “100” is used twice on Fig. 4. In addition, Fig. 3 does not show reference characters “30” and “50” as described in page 7 lines 6-7 of the disclosure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022.
Regarding Claim 1, Ito teaches a vehicle air conditioning duct which is arranged inside a vehicle cabin (air conditioning duct of an automobile) [0002 line 1] and which introduces air from an air conditioner disposed in a front part of a vehicle to a rear seat ( a pair of air-conditioning ducts 1A and 1B that are symmetrical from an air-conditioning device provided at the lower center of the dashboard D in front of the passenger compartment are provided along the floor F. The air-conditioning ducts 1A and 1B extend through the lower side toward the rear seat) [0002 lines 4-6], the 5vehicle air conditioning duct comprising: an air intake section (end of air conditioning duct 1a, shown at label 2 on Fig. 3); a curved section, which is connected to a lower part of the air intake section, and which is arranged on a side face of a floor tunnel (shown at air conditioning duct 1a on Fig. 3), the floor tunnel projecting upward from a air conditioning ducts 1a); a main body section connected to a rear part of the curved section and extending toward a vehicle rear along the floor tunnel (second duct 1b that extends rearward along the lower floor F of the front seat) [0002 lines 7-8]; and an air discharge section, which is connected to a lower part of a rear end portion of the main body section, and which, at a location under a rear end of a front seat, extends 15outward in the vehicle width direction, the air discharge section having a blowing outlet for blowing air toward the rear seat (a blowout port 3 at the rear end thereof, and is connected to a side portion of the second duct 1b along the lower floor F of the front seat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Hiroshi, Japanese Patent No. JPH11254948A, referring to English translation dated 02/08/2022.
Ito teaches everything previously described in Claim 1, but fails to teach the contents of Claim 2. However, Kanazawa, in Fig. 7, teaches that the air intake section and the curved section each have a flat shape having a width 20larger than a height, and are each arranged such that a widthwise face faces the side face of the floor tunnel (as shown in Fig. 7, duct body 5 has larger width than height, where the larger width section has a face that faces the center tunnel 6 between the two duct bodies, and where the air intake section is regarded as the area of the duct body 5 starting from air conditioner 2 extending through the fork to a point even with the outlet of duct body 4, and the curved section is regarded as the curved area from a point even with the outlet of duct body 4 through a point where the duct bodies 5 are parallel, thus reading on the claim); the width of the curved section is smaller than the width of the air intake section and the curved section is configured such that its front part located toward a vehicle front comprises a nozzle portion which has a width that gradually narrows as the nozzle portion 25extends downstream from a side end of the air intake section toward the vehicle rear (as shown in Fig. 7, the curved section of the duct body 5 begins to narrow in a flow direction from the prior intake section until a point where duct bodies 5 are parallel, reading on this nozzle portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duct system taught in Kanazawa and apply them to Ito in order for the air to be effectively “guided to the foot of the rear seat” [0002 lines 5-6 of Kanazawa].
While Kanazawa teaches everything previously described in Claim 2, it fails to teach a sound absorbing material placed between the floor tunnel and the intake and curved sections, and a part of a sound insulating material 18 made of felt, urethane foam, polyethylene foam, glass wool, or the like is provided on the upper surface of the floor panel 13, and the notch formed in the sound insulating material 18 the second duct 14 and the third duct 15 of the heater duct 6 are installed” [0030 lines 1-3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place this sound insulating material 18 taught in Hiroshi between the floor tunnel and the intake and curved sections of Ito, as modified, in order to reduce the noise entering the cabin from the operation of the air conditioning system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Fujita, Japanese Patent No. JP2014196028A, referring to English translation dated 02/08/2022.
Ito, as modified, teaches everything previously described in Claim 2, but fails to teach the contents of Claim 4. However, Kanazawa, in Fig. 7, teaches the curved section has a flat shape having a width larger than a height, is arranged such that a widthwise face faces the side face of the floor tunnel (as shown in Fig. 7, duct body 5 has larger width than height, where the larger width section has a face that faces the center tunnel 6 between the two duct bodies, thus reading on the claim).
While Kanazawa teaches everything previously described in Claim 3, it fails to explicitly disclose a flow path portion for allowing flow of conditioned air; and a bag-shaped portion formed in a bag 5shape and in communication with the flow path portion; and the bag-shaped portion is arranged at a location above the flow path portion and close to a lower end of a console box disposed above the floor tunnel. However, Fujita does teach a flow path portion for allowing flow of conditioned air (outlet duct 40 having a rear outlet 41B for blowing conditioned air into the compartment 2) [0018 line 3]; and a bag-shaped portion formed in a bag 5shape and in communication with the flow path portion (telescopic partition means 80 is in communication with the blowout duct 40 below the front seat 4) [0028 line 1]; and the bag-shaped portion is arranged at a location above the flow path portion and close to a lower end of a console box disposed above the floor tunnel (shown on Fig. 5 and Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the setup of outlet duct 40 and telescopic partition means 80 to Ito, as modified, for the purpose of “partitioning the space below the front seat 4 into the front seat 4 side and the rear seat 5 side by expanding and contracting in the vertical direction by the conditioned air (internal pressure) passing through the blowout duct 40” [0028 lines 2-4 of Fujita].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Fujita, Japanese Patent No. JP2014196028A, referring to English translation dated 02/08/2022.
Ito, as modified, teaches everything previously described in Claim 4, in addition to the main body section has a flat shape having a width larger than a height, and is arranged such that a widthwise face faces the side face of the floor tunnel (as shown in Fig. 7, duct body 5 has larger width than height, where the larger width section has a face that faces the center tunnel 6 between the two duct bodies, thus reading on the claim), but fails to disclose 20the bag-shaped portion of the curved section has an upper face that is located at the same height as an upper face of the main body section. However, Fujita, as shown in Fig. 5 and Fig. 6, teaches the telescopic partition means 80 with an upper side plate 83 that can be expanded to be equal in height to the upper wall of rear air outlet 41B, thus reading on the claim. It would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention to design the telescopic partition means 80 to only extend to a point where upper side plate 83 is equal in height to the upper wall of rear air outlet 41B instead of a height greater as shown in Fig. 6. It would have been obvious to try to modify the expansion based on the desire to “achieve a compact structure” as mentioned in the applicant’s disclosure, and whereas “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Wolf, US PGPub No. US 20070137832A1.
Ito, as modified, teaches everything previously described in Claim 4, but fails to teach the contents of Claim 10. However, Kanazawa, in Fig. 7, teaches the air discharge section has a flat shape having a width larger than a height (shown in the air outlet of a pillar on Fig. 7), and includes: a cross portion connected to the lower part of the rear end portion of the main body section and extending outward in the vehicle width direction (stepping portion 5a extending outward in the vehicle width direction); and a bend portion 5connected to an outward part, in the vehicle width direction, of the cross portion and bending toward the vehicle rear; the blowing outlet is provided at a rear end of the bend portion (the air outlet of a pillar is shown to follow a bend in the pillar duct towards the rear direction on Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the air outlet of a pillar and stepping portion 5a taught in Kanazawa to Ito, as modified, because of the benefit of “improving the ventilation resistance” [0006 line 6 of Kanazawa].
partition 16 within a flow duct 8 of a vehicle air conditioning system. It would have been obvious to one of ordinary skill in the art before the effective filing date to add the partition 16 within the bend portion of Ito, as modified, in order to “prevent a return flow of the medium, in particular of air of the air-conditioning system, back into said air-conditioning system” [col. 2 lines 11-12 of Wolf].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Wolf, US PGPub No. US2007137832A1.
Ito, as modified, teaches everything previously described in Claim 2, but fails to teach the contents of Claim 8. However, Kanazawa, in Fig. 7, teaches the air discharge section has a flat shape having a width larger than a height (shown in the air outlet of a pillar on Fig. 7), and includes: a cross portion connected to the lower part of the rear end portion of the main body section and extending outward in the vehicle width direction (stepping portion 5a extending outward in the vehicle width direction); and a bend portion 5connected to an outward part, in the vehicle width direction, of the cross portion and bending toward the vehicle rear; the blowing outlet is provided at a rear end of the bend portion (the air outlet of a pillar is shown to follow a bend in the pillar duct towards the rear direction on Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the air outlet of a pillar and stepping portion 5a taught in Kanazawa to Ito, as modified, because of the benefit of “improving the ventilation resistance” [0006 line 6 of Kanazawa].
partition 16 within a flow duct 8 of a vehicle air conditioning system. It would have been obvious to one of ordinary skill in the art before the effective filing date to add the partition 16 within the bend portion of Ito, as modified, in order to “prevent a return flow of the medium, in particular of air of the air-conditioning system, back into said air-conditioning system” [col. 2 lines 11-12 of Wolf].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Fujita, Japanese Patent No. JP2014196028A, referring to English translation dated 02/08/2022.
	Ito teaches everything previously described in Claim 1, but fails to teach the contents of Claim 3. However, Kanazawa, in Fig. 7, teaches the curved section has a flat shape having a width larger than a height, is arranged such that a widthwise face faces the side face of the floor tunnel (as shown in Fig. 7, duct body 5 has larger width than height, where the larger width section has a face that faces the center tunnel 6 between the two duct bodies, thus reading on the claim).
While Kanazawa teaches everything previously described in Claim 3, it fails to explicitly disclose a flow path portion for allowing flow of conditioned air; and a bag-shaped portion formed in a bag 5shape and in communication with the flow path portion; and the bag-shaped portion is arranged at a location above the flow path portion and close to a lower end of a console box disposed above the floor tunnel. However, Fujita does teach a flow path portion for allowing flow of conditioned air (outlet duct 40 having a rear outlet 41B for blowing conditioned air into the compartment 2) [0018 line 3]; and a bag-telescopic partition means 80 is in communication with the blowout duct 40 below the front seat 4) [0028 line 1]; and the bag-shaped portion is arranged at a location above the flow path portion and close to a lower end of a console box disposed above the floor tunnel (shown on Fig. 5 and Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the setup of outlet duct 40 and telescopic partition means 80 to Ito, as modified, for the purpose of “partitioning the space below the front seat 4 into the front seat 4 side and the rear seat 5 side by expanding and contracting in the vertical direction by the conditioned air (internal pressure) passing through the blowout duct 40” [0028 lines 2-4 of Fujita].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Fujita, Japanese Patent No. JP2014196028A, referring to English translation dated 02/08/2022.
Ito, as modified, teaches everything previously described in Claim 3, in addition to the main body section has a flat shape having a width larger than a height, and is arranged such that a widthwise face faces the side face of the floor tunnel (as shown in Fig. 7, duct body 5 has larger width than height, where the larger width section has a face that faces the center tunnel 6 between the two duct bodies, thus reading on the claim), but fails to disclose 20the bag-shaped portion of the curved section has an upper face that is located at the same height as an upper face of the main body section. However, Fujita, as shown in Fig. 5 and Fig. 6, teaches the telescopic partition means 80 with an upper side plate 83 that can be expanded to be equal in height to the upper wall of rear air outlet 41B, thus reading on the claim. It would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention to design the telescopic partition means 80 to only extend to a point where upper side plate 83 is equal in height to the upper wall of rear air outlet 41B instead of a height greater as shown in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, as modified, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Wolf, US PGPub No. US2007137832A1.
Ito, as modified, teaches everything previously described in Claim 3, but fails to teach the contents of Claim 9. However, Kanazawa, in Fig. 7, teaches the air discharge section has a flat shape having a width larger than a height (shown in the air outlet of a pillar on Fig. 7), and includes: a cross portion connected to the lower part of the rear end portion of the main body section and extending outward in the vehicle width direction (stepping portion 5a extending outward in the vehicle width direction); and a bend portion 5connected to an outward part, in the vehicle width direction, of the cross portion and bending toward the vehicle rear; the blowing outlet is provided at a rear end of the bend portion (the air outlet of a pillar is shown to follow a bend in the pillar duct towards the rear direction on Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the air outlet of a pillar and stepping portion 5a taught in Kanazawa to Ito, as modified, because of the benefit of “improving the ventilation resistance” [0006 line 6 of Kanazawa].
While Kanazawa teaches everything previously described in Claim 2, it fails to teach the bend portion includes a partition that divides, in the width direction, a flow path for allowing flow of partition 16 within a flow duct 8 of a vehicle air conditioning system. It would have been obvious to one of ordinary skill in the art before the effective filing date to add the partition 16 within the bend portion of Ito, as modified, in order to “prevent a return flow of the medium, in particular of air of the air-conditioning system, back into said air-conditioning system” [col. 2 lines 11-12 of Wolf].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Japanese Patent No. JPH0999727A, referring to the English translation dated 02/08/2022, in view of Kanazawa, Japanese Patent No. JP2004224197A, referring to the English translation provided by the applicant dated 09/30/2020, in further view of Wolf, US PGPub No. US2007137832A1.
Ito teaches everything previously described in Claim 1, but fails to teach the contents of Claim 7. However, Kanazawa, in Fig. 7, teaches the air discharge section has a flat shape having a width larger than a height (shown in the air outlet of a pillar on Fig. 7), and includes: a cross portion connected to the lower part of the rear end portion of the main body section and extending outward in the vehicle width direction (stepping portion 5a extending outward in the vehicle width direction); and a bend portion 5connected to an outward part, in the vehicle width direction, of the cross portion and bending toward the vehicle rear; the blowing outlet is provided at a rear end of the bend portion (the air outlet of a pillar is shown to follow a bend in the pillar duct towards the rear direction on Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the air outlet of a pillar and stepping portion 5a taught in Kanazawa to Ito because of the benefit of “improving the ventilation resistance” [0006 line 6 of Kanazawa].
While Kanazawa teaches everything previously described in Claim 2, it fails to teach the bend portion includes a partition that divides, in the width direction, a flow path for allowing flow of conditioned air. However Wolf, in Fig. 5, teaches a partition 16 within a flow duct 8 of a vehicle air partition 16 within the bend portion of Ito, as modified, in order to “prevent a return flow of the medium, in particular of air of the air-conditioning system, back into said air-conditioning system” [col. 2 lines 11-12 of Wolf].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES, can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762